Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Applicant’s election without traverse of Group II (claim 4) in response/amendment is acknowledged. The requirement is still deemed proper and is therefore made FINAL.  

          Information Disclosure Statement 
The prior art documents submitted by Applicant(s) in the information n Disclosure Statement(s) have all been considered and made of record (note the attached copy of form(s) PTO-1449). 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The following examiner’s amendment is allowed since the required election was without traverse, thus the following non-elected claims are cancelled. 

   Please cancel claims  1-3 and 5-6

				Reason for Allowance
Claim 4 is allowed for the following reasons:
            The instant application is deemed to be directed to a nonobvious improvement over the invention patented in Pat. No. US 20170082805 A1, US 7970040 B1, 
US 20100044105 A1, US 20050200947 A1 and US 20020191296 A1
Claim 4 is allowed because the prior art of record, taken alone or in combination, fails to disclose or render obvious ‘a collimator in which the light source and the collimating lens arranged so as to correspond to the beam passing through an end portion of the reduction optical system are integrated, wherein the collimator is inclined at a predetermined angle so that the beam is obliquely incident on the reduction optical system’ in combination with the rest of the limitations of the base claim.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAVEH C KIANNI whose telephone number is (571)272-2417.  The examiner can normally be reached on 9-19.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 570-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/KAVEH C KIANNI/Primary Examiner, Art Unit 2883